DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Maughan on August 22 2022 and confirmed on August 26, 2022.

Claims 1, 10, 15 and 17 have been amended as follows: 
1. (Currently amended) A medical robotic system comprising: 
a stereoscopic endoscope comprising a stereoscopic camera positionable within a patient to capture stereo images of a worksite within the patient and output captured stereo worksite images, the captured stereo worksite images including corresponding points of the worksite and native disparities between the corresponding points of the worksite; 
a depth sensing system configured to determine a depth value for a region of interest in the captured stereo worksite images, wherein the depth value indicates a distance from image capturing elements of the stereoscopic camera to a region of the worksite that corresponds to the region of interest in the captured stereo worksite images; 
a stereo viewer; and 
an image processor coupled to the stereoscopic endoscope, the depth sensing system, and the stereo viewer, wherein the image processor is configured to: 
compare the depth value to a predetermined threshold value; 
receive the captured stereo worksite images; 
in response to the depth value being equal to or exceeding the threshold value, 
generate stereo images for display based on the captured stereo worksite images such that the stereo images for display include the corresponding points of the worksite and the native disparities between the corresponding points, the native disparities being maintained for all of the corresponding points, and
-2-AMENDMENT AFTER FINAL OFFICE ACTION DATED 4 AUGUST 2022 Application No. 16/202,211 Attorney Docket No. P05310-US-CON Alternate Docket No. 1084.0188.01000 cause the stereo images for display to be displayed on the stereo viewer; and 
in response to the depth value being less than the threshold value, 
modify the captured stereo worksite images to generate modified stereo images for display that include the corresponding points of the worksite and adjusted disparities between the corresponding points of the worksite, wherein the adjusted disparities differ from the native disparities; and 
cause the modified stereo images for display to be displayed on the stereo viewer[[.]]; 
wherein the image processor is configured to, in generating the modified stereo images for display: 
modify the captured stereo worksite images by cropping outer edges of the captured stereo worksite images to generate cropped stereo worksite images, and 
adjust the cropped stereo worksite images so as to conform to a resolution of the stereo viewer to generate the modified stereo images for display; and
wherein the modifying of the captured stereo worksite images is such that the adjusted disparities are smaller than the native disparities by a predetermined disparity reduction amount that depends on the depth value, the predetermined disparity reduction amount increasing as the depth value decreases from the threshold value to a minimum depth value.   

10. (Cancelled) 

15. (Currently amended) A medical system comprising: 
an image processor couplable to a stereoscopic endoscope, a depth sensing system, and a stereo viewer, 
wherein the image processor is configured to: 
receive captured stereo worksite images from a stereoscopic camera of the stereoscopic endoscope, the captured stereo worksite images including corresponding points of a worksite within a patient and native disparities between the corresponding points of the worksite; 
receive a depth value from the depth sensing system, the depth value indicative of a distance from image capturing elements of the stereoscopic camera to a region of the worksite that corresponds to a region of interest in the captured stereo worksite images; 
compare the depth value to a predetermined threshold value; 
in response to the depth value being equal to or exceeding the threshold value, 
generate stereo images for display based on the captured stereo worksite images such that the stereo images for display include the corresponding points of the worksite and the native disparities between the corresponding points, the native disparities being maintained for all of the corresponding points, and -6-AMENDMENT AFTER FINAL OFFICE ACTION DATED 4 AUGUST 2022 Application No. 16/202,211 Attorney Docket No. P05310-US-CON Alternate Docket No. 1084.0188.01000 
output the stereo images for display to the stereo viewer; and 
in response to the depth value being less than the threshold value, 
modify the captured stereo worksite images to generate modified stereo images for display that include the corresponding points of the worksite and adjusted disparities between the corresponding points of the worksite, wherein the adjusted disparities differ from the native disparities; and 
output the modified stereo images for display to the stereo viewer[[.]];  
wherein the image processor is configured to, in generating the modified stereo images for display: 
modify the captured stereo worksite images by cropping outer edges of the captured stereo worksite images to generate cropped stereo worksite images, and 
adjust the cropped stereo worksite images so as to conform to a resolution of the stereo viewer to generate the modified stereo images for display; and -7-AMENDMENT AFTER FINAL OFFICE ACTION DATED 4 AUGUST 2022 Application No. 16/202,211 Attorney Docket No. P05310-US-CON Alternate Docket No. 1084.0188.01000 
wherein the modifying of the captured stereo worksite images is such that the adjusted disparities are smaller than the native disparities by a predetermined disparity reduction amount that depends on the depth value, the predetermined disparity reduction amount increasing as the depth value decreases from the threshold value to a minimum depth value.  

17. (Cancelled) 

Allowable Subject Matter
3.	Claims 1-9, 11, 14-16 and 18-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 are allowed because the prior arts of record fail to anticipate or fairly suggest the combination of limitations as presented in the amended independent claims 1 and 15 above.
Claims 2-9, 11, 14, 16 and 18-19 are allowed for incorporating the allowable subject matter from claims 1 and 15 by dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482